Mercure, J. (dissenting).
We respectfully dissent. Even assuming that the Department of Labor’s failure to promptly provide the employers with unemployment insurance forms contributed to the employers’ delay in filing the completed forms and, further, that such failure may as a matter of law excuse the employers’ default if established to be a contributing cause thereof (but see, Matter of People Care [Hartnett], 170 AD2d 864; Matter of Shaheen Paint Co. [Hartnett] 162 AD2d 888), the record clearly establishes that the employers’ own lack of diligence was a significant cause of the late filing. In that regard, the decision of the Unemployment Insurance Appeal Board properly points to the fact that the employers *827were unable to provide any meaningful detail as to the nature of the inquiries they made (it appears that their primary concern was workers’ compensation insurance) or the office or individuals they claimed to have contacted and the fact that, after requesting the forms, the employers stood back and did nothing for an extended period of time. As such, we conclude that there was substantial evidence to support the Board’s determination. Under the circumstances, we need not address the employers’ further contention that, to the extent it has been interpreted as affording the Commissioner of Labor no discretion to relieve even a faultless taxpayer of the delinquency tax rate, Labor Law § 581 (2) (b) is unconstitutional.
Peters, J., concurs. Ordered that the decision is reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.